Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-23 of R. Sakoh et al., US 16/649,834 (Sep 26, 2020) are pending, have been examined on the merits and stand rejected.  Claims 12 and 14-23 are in condition for allowance.  Claims 1-11 and 13 are rejected.  

Withdrawal Rejections 35 U.S.C. 112(b)

Withdrawal Respecting Indefinite Claim Term “partial (hydrolytic) condensate”

Rejection of claims 6-12 pursuant to 35 U.S.C. 112, as indefinite is withdrawn because these terms are clear based on Applicant’s remarks and the cited specification portions.  Applicant argues that the terms “partial condensate thereof” and “partial hydrolytic condensate thereof” are defined in the specification as follows (referencing the US publication).  

[0075] Another embodiment of the invention is a surface treating agent . . .  the surface treating agent may further contain a partial condensate obtained from partial condensation of hydroxyl groups on the lipophilic group-containing organosilane compound or 

a partial hydrolytic condensate which is obtained from condensation of hydroxyl groups resulting from previous partial hydrolysis of hydrolyzable end groups on the lipophilic group-containing hydrolyzable organosilane compound by a well-known method.


Paragraph [0077] of the specification cited by Applicant in the Reply relates to how the “partial condensate thereof” and “partial hydrolytic condensate thereof” are dissolved in solvents to form the surface treating agent and does not speak to what these terms mean.  As such paragraph [0077] of the specification is not considered as far as overcoming the instant § 112 rejection or defining the subject terms.  

With regard to the above specification portion, Applicant adds the following in the Reply:

this regard, (1) "a partial condensate" means:

(i) an organosiloxane compound with residual OH group in the molecule, which is formed by partially condensing the hydroxyl group-containing organosilane compounds in which X = OH (hydroxyl group) in the formula (1) via the reaction of [Symbol font/0xBA]SiOH + [Symbol font/0xBA]SiOH → [Symbol font/0xBA]SiOSi[Symbol font/0xBA] + H2O.  

(ii) an organosiloxane compound with residual hydrolyzable group X (i.e., an alkoxy group, an alkoxy-substituted alkoxy group, an acyloxy group, an alkenyloxy group, a halogen atom, an oxime group, an isocyanate group, or a cyanate group) and/or residual OH group in the molecule, which is formed by partially condensing the hydroxyl group-containing organosilane compound in which X = OH (hydroxyl group) in the formula (1) and the hydrolyzable group containing organosilane compound in which X = the hydrolyzable group in the formula (1) (via the reaction of of [Symbol font/0xBA]SiOH + [Symbol font/0xBA]SiX → [Symbol font/0xBA]SiOSi[Symbol font/0xBA] + HX.

Also, (2) "a partial hydrolytic condensate" means: an organosiloxane compound with residual hydrolyzable group X (i.e., an alkoxy group, an alkoxy-substituted alkoxy group, an acyloxy group, an alkenyloxy group, a halogen atom, an oxime group, an isocyanate group, or a cyanate group) in the molecule, which is formed by partially hydrolyzing and condensing the hydrolyzable group-containing organosilane compounds in which X = the hydrolyzable group in
the formula (1) (via the reaction of of [Symbol font/0xBA]SiX + [Symbol font/0xBA]SiX → [Symbol font/0xBA]SiOSi[Symbol font/0xBA] + HX.


By use of the symbol “[Symbol font/0xBA]” in the above equations, it is assumed that Applicant is providing an example wherein variable Y (divalent group) of claimed formula (1) is alkynyl.  

As such, based on Applicant’s remarks and consistent with the specification, both terms “partial condensate” and “partial hydrolytic condensate thereof” are interpreted as limited to the case where at least a portion of the compound of formula (1) is converted to the following “condensate” by the respective methods discussed above:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.

It is noted that the terms “partial condensate” and “partial hydrolytic condensate thereof” therefore invoke product-by-process limitations.  If the product in a product-by-process claim is the same as a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113; In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985). 

Withdrawal Respecting Indefinite Method Claim

Rejection of instant claim 12 pursuant to 35 U.S.C. 112, as indefinite because it purports to be a method claim but is dependent upon (or at least imports a process limitation from) composition/article claim 6, which has no process limitations is withdrawn in view of Applicant’s amendments.  

New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Amendments narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a).  MPEP § 2163.05(II); See, e.g., In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967); Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996).  

Claims 1-11 and 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim 1 recitation of “with the proviso that when A is -C(=O)OR1, R1 is ethyl, R is methyl, and n is 3, then X cannot be a methoxy group” was not described in the specification as filed in such a way as to reasonably convey to one 

The subject proviso seeks to exclude the following subgenus of which prior art document CAS Registry No. 2093364-84-0 (Apr. 27, 2017) is relevant:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

However, it is not seen where the specification points to this subgenus or the combination of variables set forth in the proviso.  And Applicant has not specifically pointed out where the application as filed supports the instant claim amendment.  In this regard, note that a simple statement by the Examiner, such as ‘[a]pplicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘____’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported. See MPEP § 2163.04.   In this regard, In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) is particularly relevant.  


Subject Matter Free of the Art of Record

Claims 1-23 are considered free of the art of record.  The closest prior art of record is CAS Registry No. 2093364-84-0 (Apr. 27, 2017).  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


with respect to instant claims 1-11 and 13, in the above, compound the three methoxy groups are considered to meet the instant variable X limitation is a “C1-C10 alkoxy group” (and where instant variable n = 3).  However, this compounds is excluded by the newly added proviso of “with the proviso that when A is -C(=O)OR1, R1 is ethyl, R is methyl, and n is 3, then X cannot be a methoxy group”.  Motivation to structurally modify the above compound is absent as the art of record does not provide a substantial utility for this compound.  MPEP § 2144.09(VI); citing In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984); see also, In re Albrecht, 514 F.2d 1389, 1396, 185 USPQ 585, 590 (CCPA 1975).  

With respect to instant method claims 12 and 14-23, the above cited reference does not motivate one of ordinary skill in the art to employ the above compound in the instantly claimed methods. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622